989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig J. SICKLER, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  Larry Everson, Chief, ExaminationBranch, Internal Revenue Service, Defendants-Appellees.
No. 92-1945.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 14, 1993Decided:  March 16, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge.  (CA-91-457-6)
Craig J. Sickler, Appellant Pro Se.
Frank Phillip Cihlar, Gary R.  Allen, Charles Edward Brookhart, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
M.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Craig J. Sickler appeals from the district court's order dismissing his action pursuant to 26 U.S.C. § 6703(c)(1) (Supp.  II 1990), for a refund of a penalty imposed by the Internal Revenue Service.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1  Accordingly, we affirm on the reasoning of the district court.2  Sickler v. United States, No. CA-91-457-6 (M.D.N.C. July 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Under this Court's holding in  McKee v. United States, 781 F.2d 1043, 1046 (4th Cir. 1986), Sickler's claim that 26 U.S.C.s 6702 (1988) violated his right to free speech is without merit


2
 We deny the government's request to impose sanctions